Citation Nr: 0607341	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back injury, 
including degenerative disc disease (DDD) and/or degenerative 
joint disease (DJD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1980 
to October 1980.  He also served on active duty from February 
1983 to December 1988.  He has other unverified active and 
inactive duty for training (ACDUTRA and INACDUTRA) with the 
Army National Guard.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2001 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDING OF FACT

The veteran does not have a current back disability.


CONCLUSION OF LAW

The criteria for service connection for a back injury, 
including degenerative disc disease (DDD) and/or degenerative 
joint disease (DJD), have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran contends that he injured his back sometime 
between May and October in 1980, while attending water 
treatment school at Fort Leonard Wood, Missouri.  He contends 
that he continued to suffer back problems while on active 
duty at Fort Campbell, Kentucky.  See October 1999 statement 
in support of claim; see also June 2003 video conference 
hearing transcript.  

The veteran's service medical records indicate that the 
veteran complained of a sharp pain in his back that had been 
present for one week and had increased in severity.  See 
March 1983 health record.  The remaining records are devoid 
of complaints of, or treatment for, back pain.

Post-service records indicate that x-rays of the veteran's 
lumbar spine were taken in September 1999, which showed 
intact cortical margins with adequate osseous density and 
satisfactory disc spaces.  An impression of lumbar spine 
within satisfactory limits was given.  The veteran underwent 
a VA compensation and pension (C&P) spine examination in 
October 1999.  The veteran's claim folder was not available 
for review.  He was diagnosed with DJD, possibly secondary to 
overuse during his military history.  

Post-service records also include an April 2001 letter from 
Mr. Copeland, the Director of Physical Therapy at Union 
Rehabilitation Center.  Mr. Copeland indicated that his 
findings are consistent with a herniated disc, but without 
further testing, could not substantiate that finding.  A 
subsequent letter from Mr. Copeland in January 2004 reports 
that the veteran was treated for DDD and disc protrusion, 
which are chronic problems.  He recommended that the veteran 
seek help from a neurosurgeon to further evaluate his lumbar 
region and to get a magnetic resonance imaging (MRI) to 
identify the exact area of concern and to seek treatment.  

The veteran underwent another VA C&P spine examination in 
July 2005.  The veteran reported working as a laborer at a 
lumbar mill stacking lumbar.  He indicated that he has 
suffered from low back pain since military training, when he 
carried heavy packs, lifted heavy objects, ran, and 
participated in road marches.  The veteran denied any history 
of trauma or injury to the back.  He indicated that back pain 
affects his daily activity with prolonged standing and 
lifting, but does not affect recreational activities, 
driving, or his usual occupation.  He did indicate that 
lifting boards and other heavy objects at his job does worsen 
the pain.  Upon physical examination, the veteran's spine, 
limbs, posture, gait, head position and curvature of the 
spine were all normal.  Musculature of the back was also 
normal, and the veteran could walk on his heels and toes and 
squat and rise four times without difficulty.  X-rays of the 
lumbar spine were normal and the veteran was diagnosed with 
normal exam of the lumbar spine.  The VA examiner opined that 
the veteran's current low back pain condition is not caused 
by or a result of military service while on active duty or 
inactive duty.  

The evidence of record does not support the claim for 
entitlement to service connection for a back injury.  The 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  Although 
the veteran did complain of a sharp back pain during service, 
the record does not contain competent medical evidence of a 
current back disability.  Moreover, although the veteran has 
been diagnosed with DJD, DDD and disc protrusion in the past, 
the most recent x-rays of the lumbar spine were normal and he 
was diagnosed with a normal lumbar spine.  See July 2005 VA 
C&P spine examination report.  In the absence of competent 
evidence of a current back disability, the Board concludes 
that the claim for service connection for a back injury, 
including DDD and DJD, must be denied.  As the preponderance 
of the evidence is against the claim, the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103(2005).  

The veteran's appeal originates from a May 2001 claim for 
service connection for back disability.  The issue was 
remanded in November 2003 in order to effect compliance with 
the duties to notify and assist.  Specifically, the Board 
determined that further evidentiary development was needed in 
the form of obtaining various service, private, and VA 
medical records, and affording the veteran an appropriate VA 
examination.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession that pertains to the claim.  See 
April 2004 RO letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. At 187.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service medical records and private treatment records have 
been associated with the claims file, and the veteran was 
afforded VA examinations in connection with his claim.  VA 
requested information from the veteran regarding treatment 
from a company doctor, but the veteran did not comply with 
the request.  See April 2004 statement in support of claim.  
VA also sought to obtain records from the VA facility from 
which the veteran indicated he had received treatment, and 
contacted the State Adjutant General of the Army National 
Guard in Louisiana to obtain service medical records.  Both 
the VA Medical Center (VAMC) in Shreveport, Louisiana and the 
State Adjutant General responded that no records had been 
found.  As such, VA made reasonable efforts to obtain these 
records and was not required to follow-up with a second 
request.  See 38 C.F.R. § 3.159(c)(1) and (2) (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a back injury, including degenerative 
disc disease (DDD) and/or degenerative joint disease (DJD), 
is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


